DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5858770-Perlman in views of WO 01/51099 A1-Dotti et al.,  Nunc™ Catalog 2007-.
Claim 1: “A coverslip for cells”:  Perlman discloses a cover for a multi-sample container (Col.1, lines 1-2), further, Perlman discloses a culture plate which contains cells (abstract, lines 1-3).  
“which is in a sheet shape and upper and lower surfaces are parallel,”:  Perlman discloses a sterile sheet assembly (11, Col. 7, line 2, Fig. 1), which is shown to have upper and lower parallel surfaces.
“a coverslip substrate (1) and a sub-coverslip (2);”:  Perlman discloses a coverslip substrate (carrier sheet 28) and a sub-coverslip (the covering over openings 14, Col. 7, line 10, Fig. 1).

Regarding claim 1, Perlman teaches the invention discussed above.  Further, Perlman teaches a coverslip substrate (carrier sheet 28, Fig. 1) and a sub-coverslip (the covering over openings 14), discussed above.  However, Perlman does not teach a hollow part.  
For claim 1, Dotti et al. teaches a groove (22, pg. 8, line 10) illustrated in Fig. 3, which reads on the instant claim limitation of fixed hollow part. 
It would have been obvious to one of ordinary skill in the art to include a groove as taught by Dotti et al., because Dotti et al. teaches the grooves 22 allow for example, tweezers to be used to place or grasp a coverslip in the cavity 18 using the edges of the coverslip (pg. 8, lines 13-15).

Regarding claim 1, Perlman teaches the invention discussed above.  Further, Perlman teaches a cover slip (carrier sheet 28).  However, Perlman does not teach a fixed the hollow part.  
For claim 1, Dotti et al. teaches a groove (22, pg. 8, line 10) illustrated in Fig. 3, which reads on the instant claim limitation of fixed hollow part.  
It would have been obvious to one of ordinary skill in the art to include a groove as taught by Dotti et al., because Dotti et al. teaches the grooves 22 allow for example, tweezers to be used to place or grasp a coverslip in the cavity 18 using the edges of the coverslip (pg. 8, lines 13-15).

Regarding claim 1, Perlman teaches the invention discussed above.  Further, Perlman teaches a cover slip (sterile sheet 11) above.  However, Perlman does not teach a breakable part of the sterile sheet. 
 For claim 1, the Nunc™ Catalog 2007-2008-Sealing Tapes section teaches a sealing tape with pierceable parts (Cat. No. 236701, pg. 176), which reads on the instant claim limitation of a breakable connecting part.  
It would have been obvious to one of ordinary skill in the art to include pierceable parts of the sealing tape as taught by the Nunc™ Catalog 2007-2008 because the Nunc™ Catalog 2007-2008 teaches these types of sealing tapes effectively seal all microplate formats and they are for storage, PCR, microscopy, and culture protection (pg. 176, Sealing Tapes).

claim 1, Perlman teaches the invention discussed above.  Perlman teaches a sub-coverslip (the covering over the openings 14) discussed above.  However, Perlman does not teach a sub-coverslip body and a handle; and the sub-coverslip body is connected to the handle via a flexible part.
For claim 1, Anhuai et al. teaches a similar sub-coverslip body (climbing piece 3) and a similar handle (corner 1) are connected via a flexible part (folding angle, pg. 2, line 63), as illustrated in Fig. 2 (and shown in the annotated Fig. 2 below, which reads on the instant claim limitation of a sub-coverslip body 21 and a handle 22; and the sub-coverslip body 21 is connected to the handle 22 via a flexible part 23.

    PNG
    media_image1.png
    604
    572
    media_image1.png
    Greyscale
Annotated Fig. 2
It would have been obvious to one of ordinary skill in the art to take the similar sub-coverslip (the covering over openings 14) of Perlman and further include a similar sub-coverslip body and similar handle or tab as taught by Anhuai et al., because Anhuai et al. teaches climbing piece 3 is provided with a corner (1) which is convenient for clamping without dripping the reagent (Para. 4, pg. 3, lines 98-100).

claim 1, modified Perlman teaches the invention discussed above.  Further, modified Perlman teaches the breakable connecting part.  However, modified Perlman does not teach the coverslip substrate, the sub-coverslip and the breakable connecting part are integrally formed.
For claim 1, Anhuai et al. teaches the coverslip substrate (climbing piece 3, Fig. 2), the sub-coverslip (groove 2, Fig. 2, pg. 2, line 63) and the breakable connecting part (folding angle 1, Fig. 2) are all illustrated to be integrally formed in Fig. 2, which reads on the instant claim limitation of the coverslip substrate 1, the sub-coverslip 2 and the breakable connecting part are integrally formed.
It would have been obvious to one of ordinary skill in the art to modify the coverslip substrate (carrier sheet 28), the sub-coverslip (the covering over openings 14), and the pierceable part and further include them to be integrally formed as taught by Anhuai et al., because Anhuai et al. teaches the climbing piece 3, the central groove (2) and the degree of the fold angle 1 are all for the convenience of cell attachment, cell growth and simplified operation, in order to obtain the largest amount of adherent cells with the smallest amount of cell suspension (Para. 4, pg. 3, lines 105-107).

Regarding claim 1, Perlman teaches the invention discussed above.  Perlman teaches a similar breakable connecting part and substrate discussed above.  However, Perlman does not teach the breakable connecting part and the substrate are all obtained by cutting an original coverslip substrate through numerical control process.
For claim 1, the 4titude® Sealing Solutions Product Overview Catalog teaches an automatic random access heat sealer which uses the roll (original coverslip substrate, 
It would have been obvious to one of ordinary skill in the art to take the invention and coverslip (carrier sheet 28) of Perlman and further incorporate the breakable part and coverslip substrate to be obtained from by cutting from a roll with indexed groups  through an automated random access sealer as taught by the 4titude® Sealing Solutions Product Overview Catalog, because the 4titude® Sealing Solutions Product Overview Catalog teaches the accurate sealing is controlled by a sensor which gets activated by optical windows in the material feed, but can also by adjusted (Pg. 12, Automatic Random Access Heat Sealing, lines 7-10, Figure 3).

Regarding claim 3, modified Perlman teaches the invention discussed above in claim 1.  However, modified Perlman does not teach a label concave area or a label layer.
For claim 3, Anhuai et al. teaches corner (1, Fig. 2, pg. 2, line 64) which is capable of labeling, which reads on the instant claim limitation of a label concave area or a label layer.
It would have been obvious to one of ordinary skill in the art to modify the sub-coverslip (the covering over openings 14), and further include an area for labelling on the corner 1 as taught by Anhuai et al., because Anhuai et al. teaches the corner 1 

Claim 9: “wherein a hydrophilic layer is provided on the surfaces of the coverslip substrate and the sub-coverslip.”:  Perlman discloses the thickness of the film allows for water vapor permeation (Col. 5, line 49).



Claims 4,5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5858770-Perlman in views of WO 01/51099 A1-Dotti et al., Nunc™ Catalog 2007-2008-Sealing Tapes, CN201386105Y- Anhuai et al. (all citations are made to the machine English translation attached from the previous office action), and of 4titude® Sealing Solutions Product Overview Catalog, and in further view of US 5635396-Fedun.

Regarding claim 4, modified Perlman teaches the invention discussed above in claim 3.  However, modified Perlman does not teach a colored layer is provided on the label concave or label layer (corner 1).
For claim 4, Fedun teaches a color code scheme used to identify holders for a coverslip (Col. 4, lines 8-9), which reads on the instant claim limitation of a colored layer provided on the label concave area or label layer.


Regarding claim 5, modified Perlman teaches the invention discussed above in claim 1.  However, modified Perlman does not teach the breakable connecting part (pierceable part) is between 0.1 and 0.3mm.
For claim 5, Fedun teaches coverslips are commercially available from about 0.09 mm to 0.32 mm (Col. 3, line 56), which reads on the instant claim limitation of the breakable connecting part is between 0.1 and 0.3mm.
It would have been obvious to one of ordinary skill in the art to take the modified coverslip (carrier sheet 28) of Perlman and further include the breakable connecting part (pierceable part) with dimensions between 0.09 mm to about 0.32 mm as taught by Fedun, because Fedun teaches opening 28 has a dimension sized to accept the width dimensions of the coverslip with a clearance so that the coverslip is easily installed and removed from the holder (Col. 4, lines 1-2).

Regarding claim 10, modified Perlman teaches the invention discussed above in claim 1.  Further, modified Perlman does teach the sheet assembly 11, having three membranes (Col. 7, line 7).  However, modified Perlman does not teach the sizes of the first sub-coverslip and the second sub-coverslip are different.

It would have been obvious to one of ordinary skill in the art to take the modified carrier sheet of Perlman and further include sub-coverslips of different sizes as taught by Fedun, because Fedun teaches preferably, the coverslip 20 is compatibly sized with holder 10 so that coverslip 20 is releasably retained in the holder (Col. 4, lines 3-4).  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5858770-Perlman in views of WO 01/51099 A1-Dotti et al., Nunc™ Catalog 2007-2008-Sealing Tapes, CN201386105Y- Anhuai et al. (all citations are made to the machine English translation attached from the previous office action), and of 4titude® Sealing Solutions Product Overview Catalog, and in further view of CN204265761U-Li. (all citations are made to the machine English translation attached from the previous office action).

Regarding claim 8, modified Perlman teaches the invention discussed above in claim 1.  However, modified Perlman does not teach the thickness of the coverslip substrate (carrier sheet 28) and the sub-coverslip (the covering over openings 14) have a thickness not less than 0.08mm.

	It would have been obvious to one of ordinary skill in the art to take the modified coverslip of Perlman and further include the thickness of coverslip substrate to be between 0.14 mm to 0.17mm as taught by Li, because Li teaches an improved in vitro cell culture method was generally adopted, that is, a plurality of coverslips of appropriate sizes that can be acid-immersed and fully rinsed and autoclaved (Para. [0004], lines 8-10). 



Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.  
Regarding  pg. 5, paragraph 1, of the applicant’s arguments, pertaining to claim 1 and the prior art reference of US 5858770A-Perlman (D1), the prior art reference of Perlman discloses a coverslip for cells (Col. 1, lines 1-2), the added limitation of “adherent” has been met via the prior art reference of WO 01/51099A1-Dotti et al. (D2), which teaches the present invention relates to a holder for holding coverslips or slides for their use in preparing cell cultures or for adhering or attaching cells thereto (pg.1, line 3), which reads on the amended limitation of “adherent” for claim 1. Further, the 
 Further, regarding the middle of pg. 6, the prior art reference of Perlman does disclose a similar coverslip substrate (carrier sheet 28) and a sub-coverslip (the covering over the opening 14, Col. 7, line 10, Fig. 1), which reads on the instant claim limitation presented in claim 1. Further, regarding pg. 6, paragraph 2, of the applicant’s arguments, pertaining to the use of the prior art of Perlman, the reference is being used in the broadest reasonable interpretation of the instant claim features presented in claim 1, along with secondary references of Dotti et al., and the Nunc Catalog 2007-2008-Sealing Tapes, and the 4titude Sealing Solutions Product Overview Catalog.  Additionally, with the added limitation of the claim features of claims 2, 6, and 7 incorporated into claim 1, the secondary reference of CN201386105Y-Anhuai et al. (D4), meets the amended claim limitation of : “the sub-coverslip (2) comprises a sub-coverslip body (21) and a handle (22); and the sub-coverslip body (21) is connected to the handle (22) via a flexible part (23); and the coverslip substrate (1), the sub-coverslip (2) and the breakable connecting part (3) are integrally formed by cutting a substrate via numerical control process.” Anhuai et al. teaches a similar sub-coverslip body (climbing piece 3) and a similar handle (corner 1) are connected via a flexible part (folding angle, pg. 2, line 63), as illustrated in Fig. 2 (and shown in the annotated Fig. 2 below, which reads on the instant claim limitation of a sub-coverslip body 21 and a handle 22; and the sub-coverslip body 21 is connected to the handle 22 via a flexible part 23. 
Furthermore, regarding the bottom of pg. 6 and the top of pg. 7, of the applicant’s arguments, in response to applicant's argument that the references fail to show certain 
Regarding the bottom of pg. 7 of applicants’ arguments, pertaining to the prior art reference of Perlman (D1).  The prior art reference of Perlman in combination with the secondary references used in this rejection, meet the limitations presented in claim 1 of the instant application, which is discussed above in this section, as well as above in the rejection.  
Regarding the bottom of pg. 8 and the top of 9, the reference of Perlman along with the combination of the secondary references used for claim 1 meet the limitation presented and disclose a carrier sheet as well as openings with covers which can be pierceable.  Further, regarding the bottom of pg. 9, the secondary reference of Dotti et al. (D2) does teach a handle, which read on the instant claim limitation presented in claims 1 and 3, which is discussed above in the rejection.  As the claim limitations presently read, the prior art references used in the rejection meet the claim features of the instant application. 

Regarding the top of pg. 12, pertaining to the secondary reference of Li (or D7), Li teaches the limitation presented in claim 8 not less than 0.008 mm.  The primary reference, along with other secondary references were used to a coverslip in a sheet shape, a coverslip substrate, and a sub-coverslip and a breakable connecting part as discussed above in this section, as well as above in the rejection.  
The breakable part is taught by the Nunc Catalog 2007-2008-Sealing Tapes section, (Cat. No. 236701, pg. 176), which reads on the instant claim limitation of a breakable connecting part. Additionally, the added claim features of claims 6 and 7 and now incorporated into claim 1, have been met the prior art reference of Anhuai et al., which teaches the coverslip substrate (climbing piece 3, Fig. 2), the sub-coverslip (groove 2, Fig. 2, pg. 2, line 63) and the breakable connecting part (folding angle 1, Fig. 2) are all illustrated to be integrally formed in Fig. 2, which reads on the instant claim limitation of the coverslip substrate 1, the sub-coverslip 2 and the breakable connecting part are integrally formed and , the 4titude® Sealing Solutions Product Overview Catalog teaches an automatic random access heat sealer which uses the roll (original 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799